FITZSIMONS, J.
The order appealed from must be affirmed, -with costs, for the reason stated in the opinion of the special term *514justice. Besides, it is undisputed that the motion was not made by the plaintiff’s, attorney of record.
All concur.
The following opinion was rendered at special term by Mr. Justice CONLAN:
“The complaint shows on its face that the action was not commenced within six years, and the answer pleads the statute of limitations. I see no reason for bringing in the administrator. Motion denied.”